DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because there are two drawing figures labeled Fig. 5 and no mentioning of Fig. 4 as disclosed in specification or the disclosure [0022-0023].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the communication wiring of the first wired connection comprises an RV-connection; wherein the communication wiring of the daisy-chain sequence comprises an RV-connection and an additional power supply must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
Claims 4, 6, 14 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 4 and 14 recites “wherein the communication wiring of the first wired connection comprises an RV-connection” however the subject matter is not properly described in the application (disclosure) as filed. 
Claims 6 and 16 recites “wherein the communication wiring of the daisy-chain sequence comprises an RV-connection” however the subject matter is not properly described in the application (disclosure) as filed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, recites “wherein the first circuit board of the power circuit is further electrically coupled to an additional power supply” however it is not understood or clear since the claim subject matter in claim 1 recites a single DC power supply providing power to the first circuit board and further claim 8 recites an additional power supply. Claim 8 contracts having a single DC power supply and the drawing figures only discloses the single DC power supply  (514 e.g. 12VDC). Therefore, for the purpose of examination the examiner will interpret the respective claim to have a single power supply. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 10-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurth et al. (US 2004/0199703) and in view of Higashiyama et al. (US 2022/0170657).
Regarding claims 1, 8, 11 and 18, Wurth et al. in [Fig. ], discloses a power circuit [see bus system 10] for a recreational vehicle [see 0002-0003], comprising: a plurality of electronic devices [see peripheral units 24  corresponding to the plurality of electronic devices and 0029] of the recreational vehicle that require direct current (DC) power via supply line 18 and ground 20 for operation [see 0002-0003, and 0028-0030], each of the plurality of electronic devices [see peripheral units 24] comprising a circuit board [see 0029]; and a single DC power supply [see bus controller 12 corresponding to the single power supply and 0028-0030] electrically coupled directly to a first circuit board [see 0039] of a first electronic device [see peripheral units 24] of the plurality of electronic devices [see peripheral units 24] via a first wired connection [see bus wiring 14 and respective connectors 221-224] so as to supply the DC power via supply line 18 and ground 18 to the first electronic device [see peripheral units 24 and 0028-0030], wherein remaining circuit boards [see 0029] of the plurality of electronic devices [see peripheral unit 24] are electrically coupled to the first circuit board [see 0029] via a daisy chain sequence separate from the first wired connection [see bus wiring 14 and respective connectors 221-224 and 0028-0031], and wherein the remaining circuit boards [see 0029] of the plurality of electronic devices receive [see peripheral unit 24] receive the DC power from the single DC power supply [see bus controller 12] via the daisy chain sequence see bus wiring 14 including supply line 18 and ground line 20 and respective connectors 221-224, and 0028-0030].  
Wurth et al. does not explicitly disclose that specialized vehicle [see 0002-0003] is for a reactional vehicle however a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
Further, Wurth et al. does not explicitly disclose that the bus controller 12 corresponding to the single power supply via supply line 18 and ground line 20 [see 0028-0030] provides a direct current (“DC”) power for operation and to the plurality of electronic devices [see peripheral unit 24 and 0028-0030].
However, Higashiyama et al. in [Fig. 15] discloses a multi-air conditioner system comprising a first network comprising refrigerant systems having a plurality of indoor units [see 109X and 109Y] that can be supplied by a single power supply unit having either a direct-current voltage or an alternating-current voltage to an indoor unit [see 0271].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to modify the single power supply as taught by Wurth et al. with power supply providing a direct-current voltage as taught by Higashiyama et al. because Higashiyama et al. teaches it is well known to use a direct-current voltage of single power supply to provide power to multiple air conditioning system. 
Regarding claims 2 and 12, Wurth et al. in view of Higashiyama et al. discloses the power circuit of claims 1 and 11, wherein the plurality of electronic devices [see Wurth, Fig. 1, 24] comprises a plurality of air conditioning units [see Wurth, Fig. 1, 24 and 0002-0003].  
Regarding claims 3 and 13, Wurth et al. in view of Higashiyama et al. discloses the power circuit of claims 1 and 11, wherein the first wired connection comprises power via supply line 18 and communication wiring via signal line 16 [see Wurth, Fig. 1 and 0028-0030 and 0040].  
Regarding claims 4 and 14, Wurth et al. in view of Higashiyama et al. discloses the power circuit of claims 3 and 13, wherein the communication wiring of the first wired connection comprises an RV-C connection [see Wurth, Fig. 1 and bus wiring 14 and respective connectors 221-224 corresponding to the RV-connection and 0028-0031.  
Regarding claims 5 and 15, Wurth et al. in view of Higashiyama et al. discloses the power circuit of claims 1 and 11, wherein the daisy-chain sequence comprises power via supply line 18 and ground line 20 and communication wiring  via signal line 16 [see Wurth, Fig. 1 and bus wiring 14 and respective connectors 221-224 corresponding to the RV-connection and 0028-0031].  
  Regarding claims 6 and 16, Wurth et al. in view of Higashiyama et al. discloses the power circuit of claims 5 and 15, wherein the communication wiring of the daisy-chain sequence comprises an RV-C connection [see Wurth, Fig. 1 and bus wiring 14 including communication wiring, e.g. signal line 16 and respective connectors 221-224 corresponding to the RV-connection and 0028-0031.  
Regarding claims 9 and 19, Wurth et al. in view of Higashiyama et al. discloses the power of claims 1 and 11, except for wherein the plurality of electronic devices [see Wurth et al., Fig. 1 peripheral unit 24 in Fig. 1] comprises up to a maximum of eight (8) electronic devices.  
However, Wurth et al. discloses a large number of electronic devices [see Wurth et al., Fig. 1 peripheral unit 24 in Fig. 1] to be exact 4 but it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention that add additional electronic devices to the vehicle (e.g. recreational vehicle) in order to provide more air supply to the pedestrians occupying the vehicle. 
   Regarding claims 10 and 20, Wurth et al. in view of Higashiyama et al. discloses the power circuit of claims 1 and 11, wherein the power circuit [see bus system 10] is communicatively coupled to a user interface of the recreational vehicle [see 0002-0003 and 0028-0030].  

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurth et al. (US 2004/0199703) and in view of Higashiyama et al. (US 2022/0170657) as applied to claims 1 and 11 and further in view of Yoshizawa et al. (US 5,675,223).

Regarding claims 7 and 17,  Wurth et al. in view of Higashiyama et al. discloses the power circuit of claims 1 and 11, except for wherein the single DC power supply comprises a 12-volt DC power supply.  

However, Yoshizawa et al. discloses a circuit board unit for driving and controlling motor that drives compressor for air conditioner having a DC power supply having a 12-voltage DC power supply [see Fig. battery P2 that has a voltage range of 12+-.30%].

Therefore, it would have been obvious to one of ordinary skill in the art prior to the filling date of the invention to modify the single DC power supply as taught by Wurth et al. in view of Higashiyama et al. because Yoshizawa et al. teaches it is well known in art to use a 12V DC power supply to provide power to an air conditioning system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        7/2/22


/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836